United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3208
                       ___________________________

                                   David Erwin

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

City of Paragould, Arkansas; Billy Mcgraw, State Patrol Officer; Arkansas State
Police; John Does, Officers 1-3; Anthony Ganus, Deputy Sheriff, Greene County
               Arkansas (originally named as Anthony Gaines)

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Jonesboro
                                 ____________

                            Submitted: May 20, 2020
                              Filed: May 27, 2020
                                 [Unpublished]
                                 ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
        David Erwin appeals the district court’s1 adverse grant of summary judgment
in his pro se action asserting a 42 U.S.C. § 1983 claim against Green County Sheriff’s
Deputy Anthony Ganus. Upon careful de novo review of the record, we conclude that
summary judgment was proper for the reasons stated by the district court. See Odom
v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017) (grant of summary judgment is reviewed
de novo; summary judgment is proper when there is no genuine issue of material fact
and party is entitled to judgment as a matter of law; evidence is viewed and all
reasonable inferences are drawn in nonmoving party’s favor). We further conclude
that Erwin has forfeited consideration of his arguments that the district court
improperly considered the station log, see Wever v. Lincoln County, Neb., 388 F.3d
601, 608 (8th Cir. 2004) (ordinarily court of appeals will not consider arguments
raised for first time on appeal), and did not discuss his Freedom of Information Act
requests or the timeliness of Ganus’s reply, see Waters v. Madison, 921 F.3d 725, 744
(8th Cir. 2019) (issues not meaningfully argued on appeal are waived). Accordingly,
we affirm. See 8th Cir. R. 47B. Erwin’s request for a hearing is denied as moot.
                         ______________________________




      1
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-